Exhibit 10-BBb

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

SUNTRUST BANK

as Borrower,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

as Lenders,

and

SUNTRUST EQUITY FUNDING, LLC,

as Administrative Agent for the Lenders

Dated as of June 27, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Section 1.    DEFINITIONS    1     1.1        Definitional
Provisions    1     1.2        Defined Terms    1 Section 2.    AMOUNT AND TERMS
OF COMMITMENTS    2     2.1        Commitments    2     2.2        Notes    2
    2.3        Procedure for Borrowing; Amounts of Borrowings    3
    2.4        Prepayments and Payments    3     2.5        Interest Rates and
Payment Dates    4     2.6        Computation of Interest    5
    2.7        Pro Rata Treatment and Payments    5 Section 3.    CONDITIONS
PRECEDENT    6     3.1        Conditions to Effectiveness    6
    3.2        Conditions to the Loan    6 Section 4.    COVENANTS    7
    4.1        Further Assurances    7 Section 5.    EVENTS OF DEFAULT    7
Section 6.    THE ADMINISTRATIVE AGENT    10     6.1        Appointment and
Authorization of Administrative Agent    10     6.2        Delegation of Duties
   10     6.3        Liability of Administrative Agent    10
    6.4        Reliance by Administrative Agent    11     6.5        Notice of
Default    11     6.6        Credit Decision; Disclosure of Information by
Administrative Agent    11     6.7        Indemnification of Administrative
Agent    12     6.8        Administrative Agent in Individual Capacity    12
    6.9        Successor Administrative Agent    13     6.10      Collateral
Matters    13 Section 7.    MATTERS RELATING TO PAYMENT AND COLLATERAL    15
    7.1        Collection of Payments and Other Amounts    15
    7.2        Certain Remedial Matters    17     7.3        Release of
Properties, etc.    17     7.4        Excepted Payments    17 Section 8.   
MISCELLANEOUS    18     8.1        Amendments and Waivers    18
    8.2        Notices    18     8.3        No Waiver; Cumulative Remedies    18
    8.4        Survival of Representations and Warranties    18
    8.5        Payment of Expenses and Taxes    18     8.6        Successors and
Assigns; Participations and Assignments    18     8.7        Participations   
18     8.8        Assignments; Additional Commitment    19

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page     8.9        The Register; Disclosure    21
    8.10      Adjustments    21     8.11      Counterparts    22
    8.12      Severability    22     8.13      Integration    22
    8.14      GOVERNING LAW; WAIVER OF JURY TRIAL    22     8.15      Submission
To Jurisdiction; Waivers    22     8.16      Acknowledgments    23
    8.17      Nonrecourse    23     8.18      Usury Savings Clause    24

 

-ii-



--------------------------------------------------------------------------------

Schedule 1.2   Exhibit A   SERIES A NOTE Exhibit B   SERIES B NOTE Exhibit C  
ASSIGNMENT AND ACCEPTANCE  

SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE RELATING

 

TO THE CREDIT AGREEMENT

 

-iii-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2008, is
among SUNTRUST BANK (the “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), and
SUNTRUST EQUITY FUNDING, LLC, a Delaware limited liability company, as
Administrative Agent.

WHEREAS, SunTrust Equity Funding, LLC, as the prior lessor (in such capacity,
the “Prior Lessor”), the several banks and other financial institutions party
thereto and SunTrust Bank, as the prior administrative agent (in such capacity,
the “Prior Agent”), entered into that certain Second Amended and Restated Credit
Agreement dated as of July 31, 2003 (as amended prior to the date hereof, the
“Existing Credit Agreement”); and

WHEREAS, the Prior Lessor is transferring the Leased Properties to the Borrower
subject to the Existing Operative Agreements,

WHEREAS, the Prior Agent is transferring all of its rights and duties to the
Administrative Agent, who has assumed all of such rights and duties;

WHEREAS, the parties desire to amend and restate the Existing Credit Agreement
in its entirety, as hereinafter set forth;

NOW, THEREFORE, the Existing Credit Agreement is hereby amended and restated in
its entirety, and the parties hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(b) All accounting terms used herein shall have the respective meanings given to
them in accordance with GAAP, unless otherwise provided herein. All computations
and determinations for purposes of determining compliance with the financial
requirements of this Agreement shall be made in accordance with GAAP, unless
otherwise provided herein.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms or such terms.

1.2 Defined Terms. Each capitalized term used in this Agreement and not
otherwise defined herein shall have the meaning ascribed thereto in Appendix A
to the Participation Agreement (defined below).



--------------------------------------------------------------------------------

(a) “Agreement” shall mean this Third Amended and Restated Credit Agreement, as
further amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof, and includes the Existing Credit Agreement
for the period that it was in effect.

(b) “Participation Agreement” means the Third Amended and Restated Participation
Agreement dated as of the date hereof among Tech Data Corporation as Lessee, the
Lessor, the Lenders party thereto from time to time, and SunTrust Equity
Funding, LLC, as the Administrative Agent, as such agreement may be further
amended, modified, restated or supplemented from time to time in accordance with
the terms thereof.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make and/or to continue, as applicable, Series A Loans and Series B Loans to the
Borrower on the Restatement Effective Date for the purpose of realigning the
outstanding Loans and Lessor Fundings with the Commitments and Lessor
Commitments, as amended and restated pursuant to this Agreement and the other
Operative Agreements, in an aggregate principal amount as to each Category of
Loans outstanding not to exceed such Lender’s Commitment applicable to such
Category of Loans; provided that (i) after giving effect to any Loan, the
aggregate outstanding principal amount of all Loans of a specified Category
shall not exceed the Total Commitment for such Category, and (ii) all borrowings
under this Section 2.1(a) shall be allocated in accordance with the definitions
of Series A Loans and Series B Loans.

(b) The Loans may be Base Rate Loans or Eurodollar Loans having an Interest
Period of one, two, three, four or six months, as specified in the definition of
“Interest Period,” subject only to the limitations specified in such definition
and to the provisions of Sections 2.6(c) hereof and Sections 3.2(e) and 10.4 of
the Participation Agreement. Any Loan other than a Eurodollar Loan shall
constitute a Base Rate Loan.

2.2 Notes. The Loans made by each Lender shall be evidenced by (i) in the case
of Series A Loans, a promissory note of the Borrower, substantially in the form
of Exhibit A (the “Series A Note”), and (ii) in the case of Series B Loans, a
promissory note of the Borrower, substantially in the form of Exhibit B (the
“Series B Note” and together with the Series A Notes, the “Notes”), in each case
with appropriate insertions as to date and principal amount, payable to the
order of the Agent (for the pro rata benefit of the Lenders) and in a principal
amount equal to the applicable aggregate Commitments of the Lenders. The Agent
is hereby authorized to record the date, Type and amount of each Loan made by
the Lenders, each continuation thereof, each conversion of all or a portion
thereof to another Type, and the date and amount of each payment or prepayment
of principal thereof on the schedule annexed to and constituting a part of any
of the Notes, and any such recordation shall constitute prima facie evidence of
the accuracy of the information so recorded, provided that the failure to make
any such recordation or any error in such recordation shall not affect the
Borrower’s obligations hereunder or under such Note. Each Note shall (i) be
dated the Restatement Effective Date (ii) be stated to mature on the Maturity
Date, and (iii) provide for the payment of interest in accordance with
Section 2.5.

 

2



--------------------------------------------------------------------------------

2.3 Procedure for Borrowing; Amounts of Borrowings.

(a) The Borrower may borrow under the Commitments on the Restatement Effective
Date pursuant to the terms of Section 3.2 of the Participation Agreement,
provided that the Borrower shall give the Administrative Agent irrevocable
notice (which must be received by the Administrative Agent (i) prior to 11:00
A.M., New York time, three Business Days prior to the requested Borrowing Date
if all or any part of the requested Loans are to be Eurodollar Loans, or
(ii) prior to 11:00 A.M., New York time one (1) Business Day prior to the
requested Borrowing Date with respect to any Loans that are to be Base Rate
Loans) specifying (A) the amount to be borrowed (which on any date shall not be
in excess of the then aggregate Commitments of the Lenders), (B) the requested
Borrowing Date (which shall be the Restatement Effective Date), (C) whether the
borrowing is to be of Eurodollar Loans, Base Rate Loans or a combination
thereof, (D) if the borrowing is to be a combination of Eurodollar Loans and
Base Rate Loans, the respective amounts of each Type of Loan and (E) if the
borrowing is to be of Eurodollar Loans, the Interest Period applicable thereto.
Pursuant to the terms of the Participation Agreement, the Borrower shall be
deemed to have delivered such notice upon the delivery of a notice by the Lessee
containing such required information. Upon receipt of such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Subject to the terms and conditions hereof (including specifically without
limitation Section 4.2), each Lender will make the amount of its pro rata share
of such borrowing of each Category available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Section 9.2 prior to 2:00 P.M., New York time, on the Restatement Effective Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting an account designated by the Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. No amount of any Loan which is repaid or prepaid may be
reborrowed hereunder. To the extent that the borrowing requested on the
Restatement Effective Date includes Loans from any Lender that are to be
continued, such Lender shall not be required to fund the principal of such
continued Loans and such principal shall remain outstanding.

(b) The aggregate amount of any borrowing constituting a Eurodollar Loan and any
conversion thereof shall be in an amount (which, when aggregated with the
related Eurodollar Lessor Funding) is at least $5,000,000.

2.4 Prepayments and Payments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (subject to compliance with
Sections 10.3(b) and 10.5 of the Participation Agreement), upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent, specifying
the date and amount of

 

3



--------------------------------------------------------------------------------

prepayment and whether the prepayment is of Eurodollar Loans, Base Rate Loans or
a combination thereof, and, if a combination thereof, the amount allocable to
each; provided that all prepayments of Loans shall be applied pro rata between
Series A Loans (aggregated as a single amount) and Series B Loans (aggregated as
a single amount). Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein.
Amounts prepaid may not be reborrowed.

(b) If on any date the Administrative Agent or the Lessor shall receive any
payment in respect of (i) any Casualty or Condemnation pursuant to
Section 15.1(a) or 15.1(g) of the Lease (excluding any payments in respect
thereof which are payable to Lessee in accordance with the Lease), or (ii) the
Termination Value of any Property in connection with the delivery of a
Termination Notice pursuant to Article XVI of the Lease, or (iii) the
Termination Value of any Property in connection with the exercise of the option
to purchase any Property under Section 17.11 of the Lease, (iv) the Termination
Value of any Property in connection with the exercise of a Purchase Option under
Section 20.1(a) or (b) of the Lease or the exercise of the option of the Lessee
to transfer the Properties to a third party pursuant to Section 20.1 of the
Lease, or (v) the Excess Land Purchase Price in connection with a purchase of
Excess Land pursuant to Section 20.1(c) of the Lease, then in each case, the
Borrower shall be required to prepay the principal balance of the Loans and
Lessor Fundings on such date (such prepayment to be applied pro rata as between
Series A Loans and A Allocated Amount (aggregated as a single amount) and Series
B Loans and B Allocated Amount (aggregated as a single amount)) in an amount
equal to such payment.

(c) Each prepayment of the Loans pursuant to Section 2.4(b) shall be allocated
to reduce the Loan Property Cost of the affected Property. Each prepayment of
the Loans pursuant to Section 2.4(a) shall be allocated to reduce the respective
Loan Property Costs of all Properties pro rata according to the Loan Property
Costs of such Properties immediately before giving effect to such prepayment.
Each prepayment of the Loans pursuant to Section 2.4(a) or 2.4(b) shall be
accompanied by a simultaneous prepayment of accrued interest on such Loan and
Yield on such Lessor Fundings and the simultaneous payment of any amounts
payable under Section 10.5 of the Participation Agreement in connection with the
prepayment of such Loan and Lessor Fundings.

(d) The outstanding principal amount of the Loans shall be due and payable in
full to the Agent for the benefit of each Lender on the Maturity Date, or
earlier as specified herein or in any other Operative Agreement.

2.5 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate for
such day for such Loan.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate.

 

4



--------------------------------------------------------------------------------

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable on any Loan or (iii) any other amount payable hereunder shall
not be paid when due (subject to applicable grace periods) (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is the lesser of (x) the interest rate
applicable to such Loan (or in the case of clause (iii) above, the Base Rate)
plus 2% and (y) the highest interest rate permitted by applicable law, in each
case from the date of such non-payment until such amount is paid in full
(whether after or before judgment). In addition, if any Lease Event of Default
has occurred and is continuing, each outstanding Loan shall bear interest at the
lesser of (A) the interest rate applicable to such Loan plus 2% or (B) the
highest interest rate permitted by applicable law, in each case so long as such
Lease Event of Default is continuing.

(d) Interest shall be payable in arrears on each Scheduled Interest Payment
Date, provided that (i) interest accruing pursuant to paragraph (c) of this
Section 2.5 shall be payable from time to time on demand and (ii) each
prepayment of any Loan shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

2.6 Computation of Interest.

(a) Interest shall be calculated on the basis established in Section 11.16 of
the Participation Agreement, with respect to the length of a “year” and the
number of days for which interest is accrued. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of each determination of
a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, or the Reserve Requirement, shall become effective as
of the day on which such change in the Base Rate or Reserve Requirement becomes
effective. The Administrative Agent shall as practicable notify the Borrower and
the Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

(c) If the Eurodollar Rate cannot be determined by the Administrative Agent in
the manner specified in the definition of the term “Eurodollar Rate” referenced
in Appendix A to the Participation Agreement, the Administrative Agent shall
give facsimile, e-mail or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. Until such time as the Eurodollar
Rate can be determined by the Administrative Agent in the manner specified in
such definition of such term, no further Eurodollar Loans shall be made or
continued as such at the end of the then current Interest Period and all Loans
shall continue as Base Rate Loans.

2.7 Pro Rata Treatment and Payments.

(a) The borrowing by the Borrower from the Lenders hereunder shall be made pro
rata according to the respective Commitment Percentages of such Category of the
Lenders. Each payment (including each prepayment) by the Borrower on account of

 

5



--------------------------------------------------------------------------------

principal of and interest on the Series A Loans or the Series B Loans, as the
case may be, shall be made pro rata according to the respective outstanding
principal amounts on the Loans of each such Category then held by each Lender.
All payments (including prepayments) to be made by the Borrower hereunder and
under the Notes, whether on account of principal, interest or otherwise, shall
be made without setoff, counterclaim or other defense and shall be made prior to
12:00 Noon, New York time, on the due date thereof to the Administrative Agent,
for the account of the Lenders, at the Administrative Agent’s office specified
in Section 9.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day; provided, however, if such payment includes an
amount of interest calculated with reference to the Eurodollar Rate and the
result of such extension would be to extend such payment into another calendar
month, then such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make its share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.7(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
as set forth above on demand from the Borrower.

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of all conditions precedent set forth in Section 4 of the
Participation Agreement required to be satisfied on or prior to the Restatement
Effective Date and to the receipt by the Administrative Agent of the Notes, duly
executed by the Borrower.

3.2 Conditions to the Loan. The agreement of each Lender to make the Loan
requested to be made and/or continued by it on the Restatement Effective Date is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Operative Agreements shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, except to the extent that such representations and warranties
expressly relate to an earlier date.

 

6



--------------------------------------------------------------------------------

(b) Participation Agreement. The conditions precedent set forth in Section 4.3
of the Participation Agreement shall have been satisfied.

SECTION 4. COVENANTS

So long as any Loan or Note remains outstanding and unpaid or any other amount
is owing to any Lender or the Administrative Agent hereunder or under any other
Operative Agreement and so long as the Commitments have not been terminated:

4.1 Further Assurances. At any time and from time to time, upon the written
request of the Administrative Agent, and at the sole expense of the Borrower (or
Lessee to the extent Lessee is obligated for such costs pursuant to the
Operative Agreements), the Borrower will promptly and duly execute and deliver
such further instruments and documents and take such further action as the
Administrative Agent or the Majority Financing Parties may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and the other Operative Agreements and of the rights and powers herein or
therein granted.

SECTION 5. EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

(a) The Borrower shall, except as provided in paragraph (c), default, in the
payment when due of any principal or interest on any Loan; or

(b) Except as provided in paragraphs (a) and (c), the Borrower shall fail to
make the payment of any amount due and payable owing under any of the Operative
Agreements within five (5) Business Days after receipt of notice that such
payment is due; or

(c) The Borrower shall default in the payment of any amount due on the Maturity
Date owing under any Operative Agreements; or

(d) The Borrower shall default in the due performance or observance by it of any
term, covenant or agreement contained in any Operative Agreement to which it is
a party (other than those referred to in paragraphs (a), (b) and (c) above),
provided that in the case of any such default under Section 4.1, such default
shall continue for a period of at least thirty (30) days after notice to the
Borrower and the Lessee by the Administrative Agent or the Majority Financing
Parties; or

(e) Any representation, warranty or statement made or deemed made by the
Borrower herein or in any other Operative Agreement, or by the Borrower or the
Lessee

 

7



--------------------------------------------------------------------------------

in the Participation Agreement, the Lease or in any statement or certificate
delivered or required to be delivered pursuant hereto or thereto, shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or

(f) There shall have occurred and be continuing:

(i) any Lease Event of Default or other “Event of Default” (as defined in the
Participation Agreement); or

(ii) a default by the Borrower in the due performance or observance by it of any
term, covenant or agreement contained in the Participation Agreement to or for
the benefit of the Administrative Agent or a Lender, provided that in the case
of this clause (ii), such default shall continue unremedied for a period of at
least thirty (30) days after notice to the Lessor and the Lessee by the
Administrative Agent or the Majority Financing Parties; or

(g) The Borrower shall be unable to pay its debts generally as they become due;
file a petition to take advantage of any insolvency statute; make an assignment
for the benefit of its creditors; commence a proceeding for the appointment of a
receiver, trustee, liquidator or conservator of itself or of the whole or any
substantial part of its property; file a petition or answer seeking liquidation,
reorganization or arrangement or similar relief under the federal bankruptcy
laws or any other applicable law or statute; or

(h) Any court of competent jurisdiction shall enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator of the
Borrower or of the whole or any substantial part of its properties and such
order, judgment or decree continues unstayed and in effect for a period of
ninety (90) days, or approve a petition filed against the Borrower seeking
liquidation, reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state, which petition is not dismissed within ninety (90) days;
or if, under the provisions of any other law for the relief or aid of debtors, a
court of competent jurisdiction shall assume custody or control of the Borrower
or of the whole or any substantial part of its properties, which control is not
relinquished within ninety (90) days; or if there is commenced against the
Borrower any proceeding or petition seeking reorganization, arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state which proceeding or
petition remains undismissed for a period of ninety (90) days; or if the
Borrower takes any action to indicate its consent to or approval of any such
proceeding or petition; or

(i) Any Security Document shall cease to be in full force and effect, or shall
cease to give the Administrative Agent the Liens, rights, powers and privileges
purported to be created thereby, in favor of the Administrative Agent on behalf
of itself and the Lenders, superior to and prior to the rights of all third
Persons and subject to no other Liens (except Permitted Liens); or

 

8



--------------------------------------------------------------------------------

(j) The Lease, the Guaranty or any other Operative Agreement shall cease to be
enforceable against the Lessee or any Guarantor; or

(k) Any default by any party shall have occurred and be continuing under any
lease or sublease (other than the Lease or any sublease by Lessee permitted
under Section 24.2(b) of the Lease) of any portion of any Property;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) or (h) above with respect to the Borrower, the Commitments
shall automatically and immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement, the
Notes and any other Operative Agreements, shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: with the consent of the Majority Financing
Parties, the Administrative Agent may, or upon the request of the Majority
Financing Parties, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement, the Notes and any other Operative
Agreements, to be due and payable forthwith, whereupon the same shall
immediately become due and payable (any of the foregoing occurrences or actions
referred to in clause (A) or (B) above, being referred to as an “Acceleration”).
Except as expressly provided above in this Section 5, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Administrative Agent may, and
upon the written instructions of the Majority Financing Parties shall, exercise
any or all of the rights and powers and pursue any or all of the remedies
available to it hereunder and under the other Operative Agreements and the Lease
and shall have any and all rights and remedies available under the Uniform
Commercial Code or any other provision of law (all such remedies being
cumulative and in addition to any other remedies that may be available).

Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Administrative Agent may, and
upon request of the Majority Financing Parties shall, proceed to protect and
enforce this Agreement, the Notes, the Lease and the other Operative Agreements
by one or more suits or proceedings in equity, at law or in bankruptcy, whether
for the specific performance of any covenant or agreement contained therein or
in execution or aid of any power granted therein, or for foreclosure hereunder,
or for the appointment of a receiver for any Property, or for the recovery of
judgment for any indebtedness secured thereby, or for the enforcement of any
other remedy available under applicable laws.

The Borrower shall be liable for any and all accrued and unpaid amounts due
hereunder before, during or after the exercise of any of the foregoing remedies,
including without limitation all reasonable legal fees and other reasonable
costs and expenses incurred by the Administrative Agent or any Lender by reason
of the occurrence of any Event of Default or the exercise of remedies with
respect thereto.

 

9



--------------------------------------------------------------------------------

SECTION 6. THE ADMINISTRATIVE AGENT

6.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
appoints SunTrust Equity Funding, LLC to succeed SunTrust Bank, as
Administrative Agent. Each Lender hereby irrevocably (subject to Section 6.9)
appoints, designates and authorizes Administrative Agent to take such action on
its behalf under the provisions of this Agreement and each other Operative
Agreement and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Operative Agreement,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Operative Agreement, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Operative Agreement or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement or any other Operative Agreement
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

6.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Operative Agreement by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

6.3 Liability of Administrative Agent. No Administrative Agent-Related Person
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Operative Agreement or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(ii) be responsible in any manner to any Financing Party or participant for any
recital, statement, representation or warranty made by any Lessee/Borrower Party
or any officer of any of the foregoing, contained in this Agreement or in any
other Operative Agreement, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Operative Agreement, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Operative Agreement, or for any failure of any
Lessee/Borrower Party or any other party to any Operative Agreement to perform
its obligations hereunder or thereunder. No Administrative Agent-Related Person
shall be under any obligation to any Financing Party or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Operative Agreement,
or to inspect the properties, books or records of Lessee/Borrower Party or any
Subsidiary or affiliate thereof.

 

10



--------------------------------------------------------------------------------

6.4 Reliance by Administrative Agent.

(a) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Lessee/Borrower Party), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Operative Agreement unless it shall first receive such advice or concurrence
of Majority Financing Parties as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Financing Parties against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Operative Agreement in accordance with a request or
consent of Majority Financing Parties or all Financing Parties, if required
hereunder, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Financing Parties and participants. Where this
Agreement expressly permits or prohibits an action unless Majority Financing
Parties otherwise determine, and in all other instances, Administrative Agent
may, but shall not be required to, initiate any solicitation for the consent or
a vote of Financing Parties.

(b) For purposes of determining compliance with the conditions specified in
Sections 3 and 4 of the Participation Agreement, and Section 3 hereof, each
Financing Party and participant shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter either sent
by Administrative Agent to each Financing Party for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to a Financing Party.

6.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender, Borrower
or Lessee referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Financing Parties of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Financing Parties in
accordance with Section 8; provided, however, that unless and until
Administrative Agent has received any such direction, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Financing Parties.

6.6 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender and participant acknowledges that no Administrative Agent-Related Person
has made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Lessee/Borrower Party or any of its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender or

 

11



--------------------------------------------------------------------------------

participant as to any matter, including whether Administrative Agent-Related
Persons have disclosed material information in their possession. Each Lender,
including any Lender by assignment, and each participant represents to
Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Lessee/Borrower Party and its Subsidiaries and
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to any Lessee/Borrower Party hereunder. Each Lender and
participant also represents that it will, independently and without reliance
upon any Administrative Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Operative Agreements, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Lessee/Borrower Party and its Subsidiaries and
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Administrative Agent herein, Administrative Agent
shall not have any duty or responsibility to provide any Lender or participant
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Lessee/Borrower Party or any of its Subsidiaries or Affiliates which may come
into the possession of any Administrative Agent-Related Person.

6.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Administrative Agent-Related Person (to the extent not reimbursed by or on
behalf of any Lessee/Borrower Party and without limiting the obligation of any
Lessee/Borrower Party to do so), pro rata, and hold harmless each Administrative
Agent-Related Person from and against any and all Indemnified Claims incurred by
it; provided, however, that no Lender shall be liable for the payment to any
Administrative Agent-Related Person of any portion of such Indemnified Claims
resulting from such Person’s gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of Majority
Financing Parties shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Operative Agreement,
or any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of any
Lessee/Borrower Party. The undertaking in this Section shall survive the payment
of all obligations of any Person hereunder or under any other Operative
Agreement and the resignation or replacement of Administrative Agent.

6.8 Administrative Agent in Individual Capacity. SunTrust Equity Funding, LLC
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory,

 

12



--------------------------------------------------------------------------------

underwriting or other business with any Lessee/Borrower Party and its
Subsidiaries and Affiliates as though SunTrust Equity Funding, LLC were not
Administrative Agent hereunder and without notice to or consent of Lenders.
Lenders and participants acknowledge that, pursuant to such activities, SunTrust
Equity Funding, LLC or its Affiliates may receive information regarding any
Lessee/Borrower Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of any Lessee/Borrower Party or
such Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. The Lenders hereby acknowledge
that the Borrower is an Affiliate of the Administrative Agent; with respect to
its rights as Lessor under the Operative Agreement, SunTrust Bank shall have the
same rights and powers under this Agreement and the other Operative Agreements
as any other Financing Party (as the case may be) and may exercise the same as
though its Affiliate were not Administrative Agent.

6.9 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Financing Parties. If
Administrative Agent resigns under this Agreement, the Majority Financing
Parties shall appoint from among the Lenders a successor administrative agent
for the Lenders which successor administrative agent must be consented to by
Lessee at all times other than during the existence of a Lease Event of Default
(which consent of Lessee shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with the Financing Parties and Lessee, a successor administrative
agent from among the Financing Parties. Upon the acceptance of its appointment
as successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 6 and Sections 6 and 10 of
the Participation Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent (whether by failure to obtain Lessee consent or otherwise)
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent hereunder until such time, if any, as the
Majority Financing Parties appoint a successor agent as provided for above.

6.10 Collateral Matters.

(a) Each Lender hereby irrevocably (subject to Section 6.9) appoints, designates
and authorizes Administrative Agent to take such action on its behalf and on
behalf of any other Financing Party under the provisions of this Agreement and
each other Operative Agreement and to exercise such powers and perform such
duties as are expressly delegated to it by the terms of this Agreement or any
other Operative Agreement, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Operative Agreement, Administrative
Agent shall not have any duties or

 

13



--------------------------------------------------------------------------------

responsibilities, except those expressly set forth herein and in any other
Security Document to which it is a party, nor shall Administrative Agent have or
be deemed to have any fiduciary relationship with any Financing Party or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Operative Agreement or otherwise exist against Administrative Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Without
limiting the generality of Section 6.8, each Lender hereby acknowledges and
agrees that the Administrative Agent is acting as a collateral agent for itself
and the Financing Parties under the Security Documents (other than the Pledge
Agreement); and each Lender hereby authorizes the Administrative Agent to carry
out all those obligations and the Administrative Agent shall be entitled to all
the rights and benefits of the collateral agent described in the Security
Documents to which it is a party. In addition, each Lender acknowledges that the
Administrative Agent shall enter into the Intercreditor Agreement and may enter
into amendments hereto from time to time; each Lender authorizes the
Administrative Agent to enter into the Intercreditor Agreement and amendments
thereto on its behalf and agrees to be bound thereby. Administrative Agent shall
have all of the benefits and immunities (i) provided to Administrative Agent in
this Section 6 with respect to the Operative Agreements and the transactions
contemplated therein, including without limitations any acts taken or omissions
suffered by Administrative Agent in connection with or contemplated by such
documents or transactions as fully as if the term “Administrative Agent” as used
in this Section 6 included Administrative Agent with respect to such documents,
transactions, acts or omissions, and (ii) as additionally provided in this
Agreement and the other Operative Agreements with respect to Administrative
Agent.

(b) The Administrative Agent is authorized on behalf of all the Financing
Parties, without the necessity of any notice to or further consent from the
Financing Parties, from time to time take any action with respect to any
Collateral or the Security Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Security Documents.

(c) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon payment in full of all Loans
and Lessor Fundings and all other obligations of any Lessee/Borrower Party known
to the Administrative Agent and payable under this Agreement or any other
Operative Agreement; (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any disposition permitted hereunder;
(iii) constituting property (other than any Property) in which Lessee or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting property (other than any Property) leased by Tech
Data or any Subsidiary in a transaction permitted under this Agreement or any
other Operative Agreement; or (v) consisting of an instrument evidencing
Indebtedness or other debt instrument (other than an Operative Agreement), if
the indebtedness evidenced thereby

 

14



--------------------------------------------------------------------------------

has been paid in full. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 6.10(c),
provided that the absence of any such confirmation for whatever reason shall not
affect the Administrative Agent’s rights under this Section 6.10(c).

SECTION 7. MATTERS RELATING TO PAYMENT AND COLLATERAL

7.1 Collection of Payments and Other Amounts.

(a) The Lessee has agreed pursuant to the terms of the Participation Agreement
to pay directly to the Administrative Agent any and all Rent and any other
amounts of any kind or type owing by the Lessee to the Lessor under the Lease or
any other Operative Agreement. The Administrative Agent shall, promptly after
receipt, apply in accordance with the terms of this Section 7 any such amounts
received from the Lessee and all other payments, receipts and other
consideration received by the Administrative Agent pursuant to the Security
Agreement or otherwise received by the Administrative Agent or any of the
Lenders in connection with the Collateral, the Security Documents or any of the
other Operative Agreements.

(b) Payments and other amounts received by the Administrative Agent from time to
time in accordance with the terms of subparagraph (a) shall be applied as
follows:

(i) Any such payment identified as Basic Rent shall be applied by the
Administrative Agent first, ratably to the Financing Parties for application to
the payment of interest on the Loans and Yield on the Allocated Amount which is
due and payable on such date; and second, if no Default or Event of Default has
occurred and is continuing, any excess shall be paid to such Person or Persons
as the Lessee may designate; provided that if a Default or Event of Default is
in effect, such excess (if any) shall instead be held by the Administrative
Agent until the earlier of (I) the first date thereafter on which no Default or
Event of Default shall be continuing (in which case such payments shall then be
made to such other Person or Persons designated by the Lessee) and (II) the
Maturity Date (or, if earlier, the date of any Acceleration) in which case such
amounts shall be applied in the manner contemplated by Section 7.1(b)(v).

(ii) Any such payment or amount described in Section 2.4(b) shall be applied in
accordance with the terms of Section 2.4(b).

(iii) Any such payment identified as proceeds of the sale of any Property,
pursuant to Article XXII of the Lease and any payment in respect of excess wear
and tear pursuant to Section 22.3 of the Lease, shall be applied by the
Administrative Agent first, ratably to the payment of the principal and interest
of the Series B Loans and principal and Yield of the B Allocated Amount then
outstanding with respect to such Property, second, ratably to the payment of the
principal and interest of the Series A Loans and principal and Yield on the A
Allocated Amount with respect to such Property, third, ratably to

 

15



--------------------------------------------------------------------------------

the payment of any and all other amounts owing to the Administrative Agent and
the Financing Parties hereunder or under any of the other Operative Agreements
with respect to such Property and thereafter as the Lessee shall determine.

(iv) Any such payment identified as proceeds of the sale of any Property
pursuant to the exercise of remedies under the Security Documents or otherwise
(except as set forth in Section 7.1(b)(iii), shall be applied by the
Administrative Agent first, ratably to the payment of the principal and interest
of the Loans and principal and Yield of the Allocated Amount then outstanding,
second, ratably to any and all other amounts owing to the Administrative Agent
and the Financing Parties hereunder or under any of the other Operative
Agreements and thereafter as the Lessee shall determine.

(v) Any such payment identified as a payment pursuant to Section 22.1(b) of the
Lease (or otherwise) of the Maximum Residual Guarantee Amount (or any such
lesser amount as may be required by Section 22.1(b) of the Lease) in respect of
the Properties shall be applied by the Administrative Agent first, ratably to
the payment of the principal and interest balance of the Series A Loans and
principal and Yield on the A Allocated Amount then outstanding, second, ratably
to the payment of the principal and interest balance of the Series B Loans and
principal and Yield on the B Allocated Amount then outstanding, and third, to
the payment of any other amounts owing to the Administrative Agent or the
Financing Parties hereunder or under any of the other Operative Agreement, and
thereafter as the Lessee shall determine.

(vi) Any such payment identified as Supplemental Rent shall be applied by the
Administrative Agent to the payment of any amounts then owing to the
Administrative Agent, the Financing Parties and the other parties to the
Operative Agreements (or any of them) (other than any such amounts payable
pursuant to the preceding provisions of this Section 7.1(b)) as shall be
determined by the Administrative Agent in its reasonable discretion.

(vii) The Administrative Agent in its reasonable judgment shall identify the
nature of each payment or amount received by the Administrative Agent and apply
each such amount in the manner specified above.

(c) Upon the payment in full of the Loans and all other amounts owing by the
Borrower hereunder or under any other Credit Document, any such moneys remaining
with the Administrative Agent shall be paid to the Borrower for disbursement in
accordance with the Operative Agreements and if not provided for thereunder to
such other Person or Persons as the Borrower may designate. In the event of an
Acceleration it is agreed that, prior to the application of amounts received by
the Administrative Agent in the order described in Section 7.1(b) above, any
such amounts shall first be applied to the payment of (i) any and all sums
advanced by the Administrative Agent in order to preserve the Collateral or
preserve its security interest therein, (ii) the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
or realizing on the Collateral, or of any exercise by the Administrative Agent
of its rights

 

16



--------------------------------------------------------------------------------

under the Security Documents, together with reasonable attorneys’ fees and court
costs and (iii) any other amounts owed to the Administrative Agent under or in
connection with the transactions contemplated by the Operative Agreements
(including without limitation any accrued and unpaid administration fees).

7.2 Certain Remedial Matters. Notwithstanding any other provision of this
Agreement or any other Credit Document:

(a) the Borrower shall at all times retain all rights to Excepted Payments
payable to or for the account of the Lessor and to demand, collect or commence
an action at law to obtain such payments and to enforce any judgment with
respect thereto (but not to terminate the Lease as a result thereof); and

(b) the Borrower shall at all times retain the right, but not to the exclusion
of the Administrative Agent, (A) to receive from the Lessee all notices,
certificates and other documents and all information that the Lessee is
permitted or required to give or furnish to the Borrower or the Lessor pursuant
to the Lease, the Participation Agreement or any other Operative Agreement,
(B) to retain all rights with respect to insurance that Article XIV of the Lease
specifically confers upon the “Lessor”, (C) to provide such insurance as the
Lessee shall have failed to maintain or as the Borrower may desire, and (D) to
enforce compliance by the Lessee with the provisions of Articles VIII, IX, X,
XI, XIV and XVII of the Lease.

7.3 Release of Properties, etc. If the Lessee (or its designee) shall at any
time purchase any Property or any Excess Land pursuant to the terms of the
Lease, or if any Property shall be sold in accordance with Article XXII of the
Lease, then, upon satisfaction by the Borrower of its obligation to prepay the
Loans and to pay accrued interest on the Loans so prepaid pursuant to
Section 2.4, the Administrative Agent is hereby authorized to release such
Property or Excess Land from the Liens created by the Security Documents. In
addition, upon the termination of the Commitments and the payment in full of the
Loans and all other amounts owing by the Borrower hereunder or under any other
Operative Agreement the Administrative Agent is hereby authorized to release all
of the Properties from the Liens created by the Security Documents; provided
that such payment shall be sufficient to pay in full the Loans and all other
amounts owing by the Borrower or the Lessee hereunder or under the other
Operative Agreements. Upon request of the Borrower or the Lessee following any
such release, the Administrative Agent shall, at the sole cost and expense of
the Borrower or the Lessee, execute and deliver to the Borrower or the Lessee
such documents as the Borrower or the Lessee shall reasonably request to
evidence such release.

7.4 Excepted Payments. Notwithstanding any other provision of this Agreement or
the Security Documents, any Excepted Payment received at any time by the
Administrative Agent shall be distributed promptly to the Person entitled to
receive such Excepted Payment.

 

17



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments and Waivers. None of the terms or provisions of this Agreement
may be terminated, amended, supplemented, waived or modified except in
accordance with the terms of Section 11.5 of the Participation Agreement.

8.2 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all notices, requests, demands, directions, agreements and documents
delivered in connection with this Agreement shall be delivered as provided in
Section 11.3 of the Participation Agreement.

8.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right
remedy, power or privilege hereunder or under the other Operative Agreements
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

8.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Operative Agreements and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall, except as otherwise specifically limited therein, survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans hereunder.

8.5 Payment of Expenses and Taxes. The Borrower agrees to: (a) pay all
reasonable out-of-pocket costs and expenses of (i) the Administrative Agent,
whether or not the transactions herein contemplated are consummated, in
connection with the negotiation, preparation, execution and delivery of the
Operative Agreements and the documents and instruments referred to therein and
any amendment, waiver or consent relating thereto (including, without
limitation, the reasonable fees and disbursements of counsel for the Agent) and
(ii) the Administrative Agent and each of the Lenders in connection with the
enforcement of the Operative Agreements and the documents and instruments
referred to therein (including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent and for each of the
Lenders) and (b) pay and hold each of the Lenders harmless from and against any
and all present and future stamp and other similar taxes with respect to the
foregoing matters and save each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to such Lender) to pay such taxes.

8.6 Successors and Assigns; Participations and Assignments. This Agreement shall
be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Notes and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.

8.7 Participations. Any Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more banks,
financial institutions or

 

18



--------------------------------------------------------------------------------

other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, the Notes held by such Lender, any Commitment of such Lender or
any other interest of such Lender hereunder and under the other Operative
Agreements; provided that any such sale of a participating interest shall be in
a principal amount of at least $5,000,000. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Note for all purposes under this Agreement and the Notes, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the Notes. In no event shall any Participant have any right
to approve any amendment or waiver of any provision of this Agreement or any
other Operative Agreement, or any consent to any departure by the Borrower or
any other Person therefrom, except to the extent that such amendment, waiver or
consent would (a) reduce the principal of, or interest on, any Loan or Note, or
postpone the date of the final maturity of any Loan or Note, in each case to the
extent subject to such participation or (b) release all or substantially all of
the Collateral.

8.8 Assignments; Additional Commitment.

(a) Any Lender may, in accordance with applicable law, at any time and from time
to time assign to any Lender or any affiliate of any Lender or, with the consent
(subject to Section 9.1 of the Participation Agreement) of the Borrower (unless
an Event of Default hereunder shall have occurred and be continuing) and the
Administrative Agent (which in each case shall not be unreasonably withheld,
conditioned or delayed), to an additional bank, financial institution or other
entity that (i) is either organized under the laws of the United States or any
state thereof or is a foreign bank that operates a branch office in the United
States and (ii) in either case, is not the Lessee or any affiliate of the
Lessee, (each such permitted assignee being referred to as a “Purchasing
Lender”), all or any part of its rights and obligations under this Agreement and
the other Operative Agreements pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit C, executed by such Purchasing Lender, such
assigning Lender (and, in the case of a Purchasing Lender that is not a Lender
or an affiliate thereof, subject to Section 9.1 of the Participation Agreement,
by the Borrower and the Administrative Agent) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that no such assignment to a Purchasing Lender (other than any Lender or any
affiliate thereof) of the Commitments hereunder shall be in an aggregate
principal amount less than $5,000,000 (other than in the case of an assignment
of all of a Lender’s interests under this Agreement and the Notes), and provided
further that the assigning Lender shall simultaneously assign to the same
Purchasing Lender the same percentage of the assigning Lender’s rights and
obligations under each of the Operative Agreements (with respect to each of the
Series A Loans and the Series B Loans). Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Purchasing Lender thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Commitment as set
forth therein, and (y) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an

 

19



--------------------------------------------------------------------------------

Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto). Notwithstanding anything to the contrary in
this Agreement, the consent of the Borrower shall not be required for any
assignment which occurs at any time when any of the events described in
Section 5(g) shall have occurred and be continuing.

(b) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and a Purchasing Lender (and, in the case of a Purchasing Lender that is
not a Lender or an affiliate thereof, by the Borrower and the Administrative
Agent) together with payment to the Administrative Agent of a registration and
processing fee of $4,000, the Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) promptly after the effective date
determined pursuant thereto, record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower on or prior to such effective date.

(c) Each Purchasing Lender (other than any Lender organized and existing under
the laws of the U.S. or any state thereof, or any political subdivision of the
U.S. or of any such state), by executing and delivering an Assignment and
Acceptance,

(i) agrees to execute and deliver to the Administrative Agent, as promptly as
practicable, four signed copies (two for the Administrative Agent and two for
delivery by the Administrative Agent to the Borrower) of IRS Form 1001, Form
4224, Form W-8BEN, Form W-8ECI, or Form W-8 (or any successor form or comparable
form) claiming complete exemption from withholding and deduction for or on
account of U.S. Federal taxes on or in respect of payments of principal and
interest under or in respect of this Agreement (it being understood that if the
applicable form is not so delivered, payments under or in respect of this
Agreement may be subject to withholding and deduction);

(ii) represents and warrants to the Borrower and the Administrative Agent that
the form so delivered is true and accurate and that, as of the effective date of
the applicable Assignment and Acceptance, each of such Purchasing Lender’s
Lending Offices is entitled to receive payments of principal and interest under
or in respect of this Agreement without withholding or deduction for or on
account of any taxes imposed by the U.S. Federal government;

(iii) agrees to deliver annually hereafter to each of the Borrower and the
Administrative Agent not later than December 31 of the year preceding the year
to which it will apply, two further properly completed signed copies of IRS Form
1001, Form 4224, Form W-8BEN, Form W-8ECI or Form W-8 (or any successor form or
comparable form), as appropriate, unless an event has occurred which renders the
relevant form inapplicable (it being understood that if the applicable form is
not so delivered, payments under or in respect of this Agreement may be subject
to withholding and deduction);

 

20



--------------------------------------------------------------------------------

(iv) agrees to promptly notify the Borrower and the Administrative Agent in
writing if it ceases to be entitled to receive payments of principal and
interest under or in respect of this Agreement without withholding or deduction
for or on account of any taxes imposed by the U.S. or any political subdivision
in or of the U.S. (it being understood that payments under or in respect of this
Agreement may be subject to withholding and deduction in such event);

(v) acknowledges that in the event it ceases to be exempt from withholding or
deduction of such taxes, the Administrative Agent may withhold or deduct the
applicable amount from any payments to which such assignee Lender would
otherwise be entitled, without any liability to such assignee Lender therefor;
and

(vi) agrees to indemnify the Borrower and the Administrative Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs or expenses that result from such assignee
Lender’s breach of any such representation, warranty or agreement.

(d) Any Lender party to this Agreement may, from time to time and without the
consent of the Borrower or any other Person, pledge or assign for security
purposes any portion of its Loans or any other interests in this Agreement and
the other Operative Agreements to any Federal Reserve Bank.

8.9 The Register; Disclosure. The Administrative Agent shall maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, the Commitments of the Lenders, and the principal
amount of the Loans by Series owing to each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of clearly
demonstrable error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable notice.

8.10 Adjustments. If any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 5(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders as to each Category of
Loans; provided, however, that if all or any portion of such excess payment or
benefit is thereafter recovered from such Benefitted Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. The Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 8.10 may, to
the

 

21



--------------------------------------------------------------------------------

fullest extent permitted by law, exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Person were the direct creditor of the Borrower in the amount of such
participation.

8.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telefacsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

8.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.13 Integration. This Agreement and the other Operative Documents represent the
agreement of the Borrower, the Administrative Agent, and the Lenders with
respect to the subject mater hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Operative Documents.

8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.

(b) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.15 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Operative Agreement to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of Florida and
the courts of the United States of America for the Middle District of Florida,
Tampa Division, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,

 

22



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail) postage prepaid, to the Borrower at its
address set forth in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.15 any special, exemplary, punitive or consequential damages.

8.16 Acknowledgments. Borrower hereby acknowledges that:

(a) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Operative Agreements, and the relationship
between the Administrative Agent and the Lenders, on one hand, and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(b) no joint venture is created hereby or by the other Operative Agreement or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

8.17 Nonrecourse. Anything to the contrary contained in this Agreement or in any
other Operative Agreement notwithstanding, neither the Borrower nor any officer,
director or shareholder thereof, nor any of the Borrower’s successors or assigns
(all such Persons being hereinafter referred to collectively as the “Exculpated
Persons”), shall be liable in its individual capacity in any respect for any
liability or obligation hereunder or under any other Operative Agreement
including the payment of the principal of, or interest on, the Notes, or for
monetary damages for the breach of performance of any of the covenants contained
in this Agreement, the Notes or any of the other Operative Agreements. The
Administrative Agent and the Lenders agree that, in the event any of them
pursues any remedies available to them under this Agreement, the Notes or any
other Operative Agreement, neither the Administrative Agent nor the Lenders
shall have any recourse against the Borrower, nor any other Exculpated Person,
for any deficiency, loss or claim for monetary damages or otherwise resulting
therefrom and recourse shall be had solely and exclusively against the Property
and Collateral and the Lessee; but nothing contained herein shall be taken to
prevent recourse against or the enforcement of remedies against the Property and
Collateral in respect of any and all liabilities, obligations and undertakings
contained in this Agreement, the Notes or any other Operative Agreement.
Notwithstanding the provisions of this Section, nothing in this Agreement, the
Participation Agreement, the Notes, the Security Agreement, the Mortgage
Instruments or any other Operative Agreement shall: (a) constitute a waiver,
release or discharge of any indebtedness or obligation evidenced by the Notes or
arising under this Agreement, the Security Agreement, the Mortgage Instruments
or the Participation Agreement or secured by the Security Agreement, the
Mortgage

 

23



--------------------------------------------------------------------------------

Instruments or any other Operative Agreement, but the same shall continue until
paid or discharged; (b) relieve the Lessor or any Exculpated Person from
liability and responsibility for (but only to the extent of the damages arising
by reason of): (i) active waste knowingly committed by the Lessor or any
Exculpated Person with respect to the Properties or (ii) any fraud, gross
negligence, willful misconduct or willful breach on the part of the Lessor or
any such Exculpated Person; (c) relieve the Lessor or any Exculpated Person from
liability and responsibility for (but only to the extent of the moneys
misappropriated, misapplied or not turned over) (i) misappropriation or
misapplication by the Lessor (i.e., application in a manner contrary to any
Operative Agreement) of any insurance proceeds or condemnation award paid or
delivered to the Lessor by any Person other than the Agent, or (ii) any rents or
other income received by the Lessor from the Lessee that are not turned over to
the Agent; or (d) affect or in any way limit the Agent’s rights and remedies
under any Operative Agreement with respect to the Rents and its rights and
powers thereunder or to obtain a judgment against the Lessor’s interest in the
Properties.

8.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged under any of the Notes, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law shall not exceed the Highest Lawful Rate (as such term is defined below). If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement or any other Operative Agreement at any time exceeds the Highest
Lawful Rate (as defined below), the outstanding amount of the Loans made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due hereunder equals the amount of interest which would have been
due hereunder if the stated rates of interest set forth in this Agreement and
the other Operative Agreements had at all times been in effect. In addition, if
when the Loans made hereunder are repaid in full the total interest due
hereunder and under the other Operative Agreements (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder and thereunder if the stated rates of interest set
forth in this Agreement and in such Operative Agreements had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower. As used in this paragraph, the
term “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to such Lender which are presently in effect or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

8.19 Savings Clause. This Credit Agreement is intended solely as an amendment
of, and contemporaneous restatement of, the terms and conditions of the Existing
Credit Agreement, and this Credit Agreement is not intended, and should not be
construed as in any way as, extinguishing or terminating the Existing Credit
Agreement. The Security Documents, each as amended as provided herein or in the
amendments thereto as of the Restatement Effective Date

 

24



--------------------------------------------------------------------------------

(and after giving effect to any releases of any Mortgage Instruments permitted
under the Participation Agreement), shall remain in full force and effect and
continue to secure the obligations described therein.

[Signatures on following pages.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: SUNTRUST BANK

By:

 

/s/ Donald J. Campisano

Name:

  Donald J. Campisano

Title:

  Managing Director ADMINISTRATIVE AGENT: SUNTRUST EQUITY FUNDING, LLC, as
Administrative Agent

By:

 

/s/ R. Todd Shutley

Name:

  R. Todd Shutley

Title:

  Senior Vice President

 

Signature Page 1 of 7



--------------------------------------------------------------------------------

LENDERS: BNP PARIBAS LEASING CORPORATION, as a Lender

By:

 

/s/ Lloyd G. Cox

Name:

  Lloyd G. Cox

Title:

  Managing Director

 

Signature Page 2 of 7



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender

By:

 

/s/ J. F. Todd

Name:

  J. F. Todd

Title:

  Managing Director

 

Signature Page 3 of 7



--------------------------------------------------------------------------------

FIFTH THIRD BANK, a Michigan Banking

Corporation, as a Lender

By:

 

/s/ John A. Marian

Name:

  John A. Marian

Title:

  Vice President

 

Signature Page 4 of 7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:

 

/s/ Kevin Combs

Name:

  Kevin Combs

Title:

  Senior Vice President

 

Signature Page 5 of 7



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Christine L. Wagner

Name:

  Christine L. Wagner

Title:

  Vice President

 

Signature Page 6 of 7



--------------------------------------------------------------------------------

MERCANTIL COMMERCEBANK, NA, as a Lender

By:

 

/s/ Fernando Mesia

Name:

  Fernando Mesia

Title:

  Vice President

By:

 

/s/ Alan Hills

Name:

  Alan Hills

Title:

  Senior Vice President

 

Signature Page 7 of 7



--------------------------------------------------------------------------------

Schedule 1.2

Omitted



--------------------------------------------------------------------------------

Exhibit A

REPLACEMENT SERIES A NOTE

 

$                    

  June 27, 2008

FOR VALUE RECEIVED, the undersigned, SUNTRUST BANK (the “Borrower”), hereby
unconditionally promises to pay to the order of SunTrust Equity Funding, LLC, as
agent (the “Agent”) for the pro rata benefit of the Lenders at the office of the
Agent, located at 303 Peachtree Street, Atlanta, Georgia 30308, in lawful money
of the United States of America and in immediately available funds, on the
Maturity Date, the principal amount of (                                        
DOLLARS ($                    ), which amount includes the aggregate unpaid
principal amount of all Existing Series A Loans made by the Lenders prior to the
Restatement Effective Date. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.6 of such
Credit Agreement. The Borrower further agrees to pay all other amounts owing to
the Lenders pursuant to the Credit Agreement or any other Operative Agreement
(as defined in the Credit Agreement).

The holder of this Series A Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or in the Agent’s records, the date,
Type and amount of each Series A Loan made pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof and each conversion of all or a portion thereof to another
Type. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of such Loan.

This Replacement Series A Note (a) is the Series A Notes referred to in the
Third Amended and Restated Credit Agreement dated as of June 27, 2008 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the banks and financial
institutions from time to time parties thereto, as Lenders, and the Agent,
(b) is subject to the provisions of the Credit Agreement (including, without
limitation, Section 8.18 thereof) and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
in the Credit Agreement. Reference is hereby made to the Operative Agreements
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Series A Note in respect thereof.
This Series A Note is a non-recourse obligation of the Borrower as set forth in
Section 8.17 of the Credit Agreement. This Series A Note is issued in
replacement of the series A note issued pursuant to the Existing Credit
Agreement (the “Existing Series A Note”). This Series A Note is not intended to
be, nor shall it be deemed to be, a repayment or novation of the loans evidenced
by the Existing Series A Note; this Series A Note represents the same
indebtedness evidenced by the Existing Series A Note.

 

A-1



--------------------------------------------------------------------------------

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Series A Note shall become, or may be declared to be, immediately due
and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS.

 

SUNTRUST BANK

By:

 

 

Name:

 

 

Title:

 

 

 

A-2



--------------------------------------------------------------------------------

Exhibit B

REPLACEMENT SERIES B NOTE

$                    

  June 27, 2008

FOR VALUE RECEIVED, the undersigned, SUNTRUST BANK (the “Borrower”), hereby
unconditionally promises to pay to the order of SunTrust Equity Funding, LLC, as
agent (the “Agent”) for the pro rata benefit of the Lenders at the office of the
Agent, located at 303 Peachtree Street, Atlanta, Georgia 30308, in lawful money
of the United States of America and in immediately available funds, on the
Maturity Date, the principal amount of (                                        
DOLLARS ($                    ), which amount includes the aggregate unpaid
principal amount of all Existing Series B Loans made by the Lenders prior to the
Restatement Effective Date. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.6 of such
Credit Agreement. The Borrower further agrees to pay all other amounts owing to
the Lenders pursuant to the Credit Agreement or any other Operative Agreement
(as defined in the Credit Agreement).

The holder of this Series B Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or in the Agent’s records, the date,
Type and amount of each Series B Loan made pursuant to the Credit Agreement and
the date and amount of each payment or prepayment of principal thereof, each
continuation thereof and each conversion of all or a portion thereof to another
Type. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of such Loan.

This Replacement Series B Note (a) is the Series B Notes referred to in the
Third Amended and Restated Credit Agreement dated as of June 27, 2008 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the banks and financial
institutions from time to time parties thereto, as Lenders, and the Agent,
(b) is subject to the provisions of the Credit Agreement (including, without
limitation, Section 8.18 thereof) and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. Capitalized
terms not otherwise defined herein shall have the respective meanings assigned
in the Credit Agreement. Reference is hereby made to the Operative Agreements
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Series B Note in respect thereof.
This Series B Note is a non-recourse obligation of the Borrower as set forth in
Section 8.17 of the Credit Agreement. This Series B Note is issued in
replacement of the Series B note issued pursuant to the Existing Credit
Agreement (the “Existing Series B Note”). This Series B Note is not intended to
be, nor shall it be deemed to be, a repayment or novation of the loans evidenced
by the Existing Series B Note; this Series B Note represents the same
indebtedness evidenced by the Existing Series B Note.

 

C-1



--------------------------------------------------------------------------------

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Series B Note shall become, or may be declared to be, immediately due
and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS.

SUNTRUST BANK

By:

 

 

Name:

 

 

Title:

 

 

 

C-2



--------------------------------------------------------------------------------

Exhibit C

ASSIGNMENT AND ACCEPTANCE

Reference is made to (a) the Third Amended and Restated Credit Agreement, dated
as of June 27, 2008 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among SunTrust Bank, the Lenders named
therein, and SunTrust Equity Funding, LLC, as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

                     (the “Assignor”) and                      (the “Assignee”)
agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), an interest (the “Assigned Interest”) in and to the
Assignor’s rights and obligations under the Credit Agreement and the other
Operative Agreements with respect to the credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (collectively, the
“Assigned Facility”), in the respective principal amount for the Assigned
Facility as set forth on Schedule 1.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Operative
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Operative Agreement, or
any other instrument or document furnished pursuant thereto, other than that it
is legally authorized to enter into this Assignment and Acceptance, that it has
not created any adverse claim upon the interest being assigned by it hereunder
and that such interest is free and clear of any such adverse claim; and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other obligor or the
performance or observance by the Borrower or any other obligor of any of their
respective obligations under the Credit Agreement, any other Operative
Agreement, or any other instrument or document furnished pursuant hereto or
thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Operative Agreements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, the Administrative Agent or any other
Financing Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, other Operative Agreements, or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent (as defined in each of the Operative
Agreements) to take such action as agent on its behalf and to exercise such

 

C-1



--------------------------------------------------------------------------------

powers and discretion under the Credit Agreement, the other Operative
Agreements, or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Participation Agreement, and the Credit
Agreement and will perform in accordance with their terms all the obligations
which by the terms of the Participation Agreement or the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the U.S., its obligations pursuant to
Section 8.8 of the Credit Agreement.

4. The effective date of this Assignment and Acceptance shall be
                    , 20     (the “Effective Date”). Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for acceptance and recording by it in the manner provided pursuant to
Section 8.9 of the Credit Agreement effective as of the Effective Date.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees, and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Operative Agreements and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, and the other Operative Agreements.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Florida.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:

 

Name:

 

Title:

  ASSIGNEE:

[NAME OF ASSIGNEE]

By:

 

Name:

 

Title:

 

 

Consented to:

TECH DATA CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

SUNTRUST EQUITY FUNDING, LLC,
as Administrative Agent

By:

 

Name:

 

Title:

 

 

C-1



--------------------------------------------------------------------------------

Schedule 1

Omitted